Title: From James Madison to Edmund Randolph, 12 April 1789
From: Madison, James
To: Randolph, Edmund


My dear friend
New York April 12. 1789.
I am just favored with yours of the 27. Ulto. My last was sent from Alexandria, and as the receipt of it is not mentioned, I fear that it may have miscarried. I have not sooner written from this place, because I waited for an opportunity of collecting the features & complexion of the new Government, which in its legislative capacity never became practically organized till the 6th. instant; and in its Executive capacity will not be so for ten or 15 days. I need scarcely tell you that the votes were united in favor of Genl W. or that J. Adams is the secondary choice. He had however 34 votes only out of 69. The others were dispersed among Jay, Harrison, Rutledge &c. The compliment to Clinton was limited to his three Electoral friends in Virginia. Langdon was appointed by the Senate to open the votes, and will hold the chair, till Adams can take it. Muylenburg is in the Chair of the H. of Reps. and Beckley Clerk.
The subject taken up in this House is an impost. Opinions are divided on the point whether the first plan, shall be a hasty and temporary essay; or be digested into a form as little imperfect as the want of experience will admit. There are plausible arguments on both sides. The former loses ground daily, from the apparent impracticability of reaping the Spring harvest of importations. It is probable that the law will in the event be limited to a longer or shorter duration, according to the accuracy & extent, which can within a decent time be given to its provisions. I need not remark to you the difficulty of the work. Nothing but experience, and successive revisions can render it tolerably adequate & respectable. There will be difficulty also in adjusting a scale of duties &c. to the different ideas & interests of difft. States, & Statesmen. But I suspect the latter difficulty will be less perplexing than the former; tho’ I know a contrary apprehension has prevailed. The Senate have appointed a Committee on the subject of the Judiciary Department.
On the subject of amendments nothing has been publickly and very little privately said. Such as I am known to have espoused, will as far as I can gather, be attainable from the federalists, who sufficiently predominate in both branches; though with some, the concurrence will proceed from a spirit of conciliation rather than conviction. Connecticut is least inclined though I presume not inflexibly opposed, to a moderate revision. A paper wch. will probably be republished in the Virga. Gazettes, under the signature of a Citizen of New Haven, unfolds Mr. Shermans opinions. Whatever the amendments may be it is clear that they will be attempted in no other way than thro’ Congress. Many of the warmest of the opponents of the Govt. disavow the Mode contended for by Virginia.
I wish I could see an equal prospect of appeasing the disquietude on the two other points you mention—British debts and taxes. With respect to the first, you know my sentiments. It will be the duty of the Senate in my opinion to promote negociations with G. B. as speedily as circumstances will admit, and the aspect of the Governt. seems likely to command a respectful attention to its measures. I see nothing else that can be done. As to the taxes I see nothing that can be done, more than the ordinary maxims of policy suggest. They may certainly be diminished in consequence of the revolution in the federal Gov[ernment,] since the public wants will be little if at all increased, [and may] be supplied in greater proportion out of commerce.
I congratulate you on the repose which Williamsbg gives you, which is less compleat however than I had supposed. I was a stranger to the project of renewing a part of your forensic labours. With the sincerest affection I am Yrs.
Js. Madison Jr
